Citation Nr: 1828561	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.  

2.  Entitlement to service connection for a low back disorder.  

3.  Entitlement to service connection for Meniere's disease.  

4.  Entitlement to an effective date prior to May 30, 2012, for the grant of service connection for a sleep disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1999 to July 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

It is unclear whether the Agency of Original Jurisdiction (AOJ) reopened the claim of DDD of the lumbar spine before denying service connection on the merits in its May 2013 rating decision.  However, even where the AOJ determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The record contains diagnoses of DDD, degenerative joint disease (DJD), spondylosis, and spinal stenosis of the lumbar spine.  Accordingly, the reopened claim for DDD of the lumbar spine is broadened and recharacterized as a claim of service connection for a low back disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (finding that what constitutes a claim is not limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).  

In August 2017, the Veteran and his spouse testified before the undersigned at a Board hearing in Denver, Colorado.  A transcript of that hearing has been associated with the virtual file and reviewed. 

The issue of service connection for Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDINGS OF FACT

1.  In a February 2010 rating decision, the AOJ found that no new and material evidence had been submitted and denied the petition to reopen the claim of service connection for DDD of the lumbar spine; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

2.  Additional evidence received since the February 2010 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for DDD of the lumbar spine, and raises a reasonable possibility of substantiating the claim.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran's low back disorder had its onset in or is otherwise related to his period of service.  

4.  The Veteran first filed a claim of entitlement to service connection for a sleep disorder on December 28, 2011.


CONCLUSIONS OF LAW

1.  The February 2010 decision denying the petition to reopen the claim of entitlement to service connection for DDD of the lumbar spine is final.  38 U.S.C. § 7105 (2006); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  New and material evidence has been received since the February 2010 decision to reopen the claim of entitlement to service connection for DDD of the lumbar spine.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

3.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for an effective date of December 28, 2011, for the grant of service connection for a sleep disorder have been met.  38 U.S.C. §§ 5101, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  New and Material Evidence

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for DDD of the lumbar spine.  

Service connection for a low back disorder was first denied in a December 2006 rating decision, with the RO concluding that the service treatment records failed to show relevant findings.  It was further determined that the evidence did not demonstrate a nexus between current symptoms and active service, or show a relationship between a back disorder and the Veteran's service-connected right knee disability.  In February 2010, the AOJ declined to reopen the claim of service connection for DDD of the lumbar spine.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the February 2010 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the February 2010 decision.  

In September 2017, VA received two letters from the Veteran's treating physicians in which they opine that the Veteran's back pain is more likely than not the result of trauma incurred in service, to include due to parachute jumps.  09/06/2017, Third Party Correspondence.  The Board finds that this evidence is new and that it directly pertains to the basis for the prior final denial, by addressing whether DDD of the lumbar spine is related to or had its onset during the Veteran's period of active service.  Therefore, the claim of service connection for DDD of the lumbar spine is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  


II.  Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for a low back disorder have been met.  

The record contains competent diagnoses of DDD, DJD, spondylosis, and stenosis of the lumbar spine.  See, e.g., 06/19/2012, Medical-Non-Government; 05/16/2013, CAPRI.  Accordingly, the Board finds that a current disability exists.  

The Veteran contends that his current low back disorder is due to trauma incurred during service, to include parachute jump landings, including one particularly bad landing in May 2000, and an incident where he was thrown from a helicopter.  His service records, along with lay statements from individuals who served with him, corroborate the Veteran's contentions of in-service back injuries.  07/21/2004, Certificate of Release; 03/19/2014, Buddy Statement.  

In September 2017, VA received letters from A.W.M., MD, and R.H., MD, both of whom have treated the Veteran for back pain.  The physicians stated that they reviewed the Veteran's records, to include lay statements corroborating his contentions of in-service injuries, and concluded that it is more likely than not that his current low back disorder is a direct result of injuries sustained during service.  09/06/2017, Third Party Correspondence.  The Board acknowledges a May 2013 VA examiner's opinion that it is less likely than not that the low back disorder is related to service; however, this opinion is assigned less probative weight because the examiner did not consider the Veteran's contentions that back pain began during service.  05/16/2013, CAPRI.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran's low back disorder had its onset in or is otherwise related to his period of service.  See 38 C.F.R. §§ 3.102, 3.303(a).  

III.  Earlier Effective Date

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, claim reopened after a final disallowance, or claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  

Effective March 24, 2015, claims are required to be filed on standard forms, thus eliminating constructive receipt of claims and informal claims.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This case involves dates prior to March 24, 2015, so the regulations in place prior to that date are applicable and are referred to in this section.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  A claim for VA compensation must generally be in the form prescribed by the VA Secretary.  See 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, however, received from the claimant, or certain specified individuals on the claimant's behalf, that indicates intent to apply for a benefit, and identifies that benefit, may be considered an informal claim.  38 C.F.R. § 3.155(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see Gilbert, 1 Vet. App. at 57-58.  

An April 2013 rating decision granted service connection for a sleep disorder and assigned a 10 percent rating effective May 30, 2012.  

The Veteran contends that the effective date of the grant of service connection for a sleep disorder should be November 28, 2011, the day VA received his claims of service connection for the low back and an increased rating for his right knee disability.  The statement in support of claim received by VA on November 28, 2011, simply states that the Veteran is filing a claim for an increased rating for his right knee disability and requests to reopen the previously denied low back claim.  The statement does not mention a sleep disorder.  11/18/2011, VA 21-4138.  In December 2011, VA sent the Veteran a notice advising that it was working on his left and right knee claims.  12/13/2011, VCAA.  

On December 28, 2011, VA received a statement from the Veteran in which he contended that his bilateral knee and back pain keeps him up at night.  12/28/2011, VA 21-4138.  In April 2012, the Veteran submitted a statement in which he explicitly claimed entitlement to service connection for sleep disturbances due to low back pain.  04/19/2012, VA 21-4138.  

Resolving the benefit of the doubt in the Veteran's favor, the Board finds that the December 28, 2011, statement from the Veteran stating that his knee and back pain keeps him up at night constitutes an informal claim of service connection for a sleep disorder secondary to those disorders.  Accordingly, an effective date of December 28, 2011, for the grant of service connection for a sleep disorder is warranted.  See 38 C.F.R. § 3.400(b)(2).  An effective date prior to December 28, 2011, is not warranted as the statement received November 28, 2011, does not indicate an intent to claim entitlement to service connection for a sleep disorder, and the Board has reviewed the record but has not found any formal or informal written communication that could be construed as a claim of service connection for a sleep disorder prior to December 28, 2011.  See 38 C.F.R. § 3.155(a).  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for DDD of the lumbar spine is granted.

Service connection for a low back disorder is granted.  

Service connection for a sleep disorder is granted as of December 28, 2011.  


REMAND

In July 2016, a VA examiner opined that it is less likely than not that Meniere's disease is secondary to left ear hearing loss.  In support of this conclusion, the examiner noted the lapse in time between hearing loss noted in service and the onset of symptoms associated with Meniere's disease.  Additionally, the examiner noted that the Veteran had risk factors other than in-service noise exposure, including documented occupational exposure with factory work and post-service head-trauma, and that on more than one occasion the Veteran reported that dizziness had its onset after he fell out of a truck and hit his head in 2006.  However, the examiner did not specifically opine whether Meniere's disease is related to the Veteran's period of active service.  07/07/2016, C&P Exam.  

In September 2017, VA received a letter from A.E., MD, who opined that Meniere's disease is a direct result of injuries sustained in service.  She stated that the Veteran has no known risk factors that may have precipitated his current condition.  09/06/2017, Third Party Correspondence.  However, she did not address the Veteran's reports of the onset of dizziness as 2006, following a head injury.  Accordingly, the private physician's opinion does not provide an adequate basis on which to grant service connection.  

Accordingly, the AOJ should request that the July 2016 VA examiner, or another appropriate examiner, provide an addendum opinion as to whether Meniere's disease had its onset during or is otherwise related to the Veteran's period of service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records and associate them with the claims file.

2.  After completing directive #1, request that the July 2016 VA examiner, or another appropriate VA examiner, provide an addendum opinion as to the etiology of Meniere's disease.  An in-person examination is not required unless deemed necessary by the examiner.  The examiner should review the virtual file, including a copy of this Remand.  The examiner should address the following:

a.  Is it at least as likely as not (50 percent probability or more) that Meniere's disease had its onset in or is otherwise related to the Veteran's period of active service.  

The examiner should consider the August 2017 private physician opinion.  

b.  Is it at least as likely as not (50 percent or greater probability) that Meniere's disease has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's service-connected left ear hearing loss?  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Thereafter, if the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


